"Europe for Citizens" programme (2007-2013) (debate)
The next item is the recommendation for second reading on behalf of the Committee on Culture and Education, on the Council common position (C6-0316/2006 for adopting a decision of the European Parliament and of the Council establishing for the period 2007-2013 the programme 'Europe for Citizens', to promote active European citizenship (09575/1/2006) (Rapporteur: Mr Takkula).
rapporteur. - (FI) Mr President, Commissioner, I would first like to thank everyone who has been involved in the deliberations on this report, especially the shadow rapporteurs and members of other committees who have made their comments. I wish in particular to thank my esteemed colleagues and coordinators, Mrs Pack and Mrs Prets, because, being a member of the smallest group, I would not have been able to produce this report without your support. I am also grateful for the excellent team spirit and cooperation which you have shown in our committee.
The programme consists of four areas of action. The first is a Europe of active citizens, which includes town-twinning and citizens' projects. Town-twinning has already proven to be a success story, and I hope that this success story will continue and go from strength to strength with this programme. Furthermore, the citizens' projects are very important. One central idea in establishing this programme was that the European Union could indeed have a grassroots programme which would not be elitist and which the people, the citizens of the European Union, could think of as theirs.
The second area of action is active civil society in Europe. This could help provide structural support for EU public policy research organisations (think-tanks) and for NGOs at European level, as well as support for projects coordinated by these NGOs. I think it is vitally important that open adult education centres and vocational colleges, non-degree-based organisations, have a bigger role, because these are just the sort of organisations that are best at reaching out to ordinary people at grassroots level. This way, this programme will hopefully also open its doors to people all over the European Union, and they will feel it is something relevant to them.
The third area of action is 'Together for Europe', supporting high visibility events, studies and information and dissemination tools. As we know, it is important to promote the European Union in the appropriate way and to bring it closer to people, because there are shortcomings too in the area of information and communications. People feel that they are a long way from the decision-making process, and therefore they feel that European Union programmes are remote. We have much work to do to bring the Union closer to the people by providing information and through various events.
A fourth area of action was added to the programme, and this is the preservation of Active European Remembrance. There was intense discussion on this in our committee. We finally hit on the idea that, when this action was transferred from the Culture 2000 Programme, it was just this memory of Nazism and Stalinism that we needed to preserve, so that no horrors like this can ever occur again in Europe. We think that it is very important that future generations are also able to understand what the European identity is, what peace is, and what stability is, and it is therefore also important to guarantee active remembrance.
It would also obviously have been desirable for the budget to be up-to-date when this programme was being put together. We know, however, that for some reason there is not as yet enough sympathy in the European Parliament, or at least not in the European Commission or the Council, for cultural projects, or enough appreciation of their importance. I myself believe that culture and our civil society create a basis on which a dynamic and thriving economy can also be built. We on the Committee on Culture and Education, being cultured people, should ensure that the budget will be more effective in the future. This time we were obliged to some extent to cut it from the Commission's original proposal under pressure from the Council, but I hope that the programme can be got underway here, and that it will become a success story.
Finally, I would like to express my gratitude for the cooperation and general understanding that has been reached between the Commission, the Council and Parliament. I am especially glad that NGOs, open universities and amateur sports clubs have been included in the programme. I hope that when this programme starts in early 2007 it might become another success story.
(Applause)
Member of the Commission. Mr President, not more than half a year ago, I was here speaking on the same programme, asking for a quick agreement. At that time the proposal had a different title: 'Citizens for Europe'. Now, after half a year we are here, very close to the final decisions with the new title, 'Europe for Citizens', coming from your input; but I think this was a remarkable shift, both in consensus but also in the readiness top progress towards finalisation.
This programme is very important for citizens and civic society organisations. I am very satisfied with the quality and intensity of negotiations between institutions that have taken place on the programme. I would like especially and sincerely to thank the Committee on Culture for its efforts to accelerate the procedure, and the rapporteur, Mr Takkula, for his excellent work and cooperation.
Those steps in the interinstitutional procedures were accompanied by informal trilateral meetings. They resulted in a compromise acceptable to all three institutions in the form of four amendments on which you will vote on tomorrow.
Concerning the budget, we agreed to allocate an amount of EUR 190 million at 2004 prices, which means EUR 215 million at current prices. This is less than the Commission's original proposal but it still enables us to retain the structure of the programme, only reducing the number of outputs.
I would like once more to express my regrets about the introduction by the Council of a supplementary step to the comitology procedure. This will slow down the selection procedure for certain categories of projects. However, with a view to reaching a quick agreement, the Commission accepted the position taken by the Council and supported by you. Today you are envisaging adopting four amendments: two of them concern the budget breakdown between different actions; one is technical and will accelerate the entry into force of the programme; and the last one adds the promotion of tolerance to the objectives of the programme. That is fully in line with the programme's philosophy.
Let me repeat that the Commission fully supports the agreed compromise and therefore encourages Parliament to adopt those four amendments. If you adopt them, the Council has committed itself rapidly to adopt the whole agreed text and the programme should then be able to enter into force by 1 January 2007.
I can assure you that once the programme is adopted the Commission will take all necessary steps to implement it as efficiently and as effectively as possible. Indeed, my services are already actively preparing its entry into force. We will work in close cooperation with the Programme Committee and in close dialogue with the organisations involved in this programme.
I would like to finish by repeating what Mr Takkula said, i.e. that culture forms the basis for our societies, which is why we defined the legal base for this programme in combination with the culture-related Article 151 of the Treaty. It was the subject of many discussions, but I believe it is the right proposal and the right line to take, for future culture and citizenship to go hand in hand towards responsibility on all levels of our public and private engagement in our lives, as well as in the spheres of enlargement and the future of our Union.
Mr President, Commissioner, ladies and gentlemen, let me start with a word of thanks to the rapporteur, Mr Takkula, for this very fine report on 'Europe for Citizens'. Now that the overall amount has been reduced to EUR 190 million from the EUR 235 million that this House and the Commission originally agreed on, that is the amount with which, for lack of any understanding on the Council's part, we are obliged to manage.
We support the rapporteur's two amendments, one of which aims for a 2% decrease, and the other at an increase by the same amount. We are particularly glad to see that the new Action 4, which has to do with memorials, keeps alive the memory not only of the crimes committed by the Nazi regime but also of those committed under Stalin.
I would, however, Commissioner, like to address one other problem, one that has been raised by those who benefit from the programmes and by those who run them. This House wishes to point out that its resolution of 5 April 2006 referred to both conferences and seminars, and the bilateral seminars - working parties and meetings of experts - are essential components of the partnership effort in terms of qualifying the programmes and those who work on them, and grants should be available for them in the same way that they are for multilateral conferences.
Furthermore, this House takes it as read that the Commission will, in the course of the applications procedure, accord equal treatment to local authorities and civil society organisations, and the object of that is that the Commission should be prevented from doing as had originally been planned and imposing additional requirements - such as guarantees and special bank sureties - on too many other social organisations, which they would find it difficult, indeed impossible, to meet.
on behalf of the PSE Group. - (NL) Mr President, first of all, I should like to thank the rapporteur, Mr Takkula, for his excellent report and for his good cooperation. I welcome this programme with open arms, for it will benefit the public, us in this House and the European Union as a whole. After all, the Europe for Citizens programme finally indicates that the citizens should not be there for Europe but the other way round. Europe is there for its citizens. Only when the European Union obtains concrete results for its citizens can we count on support for this European Union. Needless to say, we can try to enhance the bonding process between our citizens and the EU by organising exchange programmes and events, but it is always more successful if the citizens come up with their own initiatives, which is where this programme comes in.
I am grateful to Mr Takkula, to my fellow Members in all the groups, as well as to the Commission and Council, for the good working relationship we have enjoyed in dealing with this dossier. There is, however, something that I need to get off my chest. The European Union has recognised that there is a chasm between its citizens and the institutions. This programme is in recognition of this and tries to make amends in this respect. Why then, have we skimped on this programme and other vitally important programmes? Talking about citizen involvement without injecting money into it is, of course, a waste of time.
I will in any event do all I can to promote this programme to people in the Netherlands. I hope that other Members will bring this programme to people's attention in their own countries too. If we all made a huge success of it, next time, the Council and the Commission may have no choice but to increase the budget of the Europe for Citizens programme to an acceptable level.
There is no doubt that the Europe for Citizens programme can become a success. In Europe, there are many people who are prepared to actively work on Europe's integration. This programme allows them to take part in the process and get organising. It is, therefore, enormously important for the European citizens to have the sense of being involved in the EU's development. That is what this programme makes possible. My appeal to the citizens of Europe is therefore that they seize that opportunity.
on behalf of the ALDE Group. - Mr President, I congratulate the rapporteur on his excellent work in producing this report on the promotion of active European citizenship.
Many of us who genuinely care about the future of Europe believe that active citizenship will play an important role in the continuation of the European project. The EU is a work in progress; progress from centuries of division to a time of mutual cooperation. That mutual cooperation is for the benefit of all our citizens. Otherwise the EU has no raison d'être.
It is also important to understand that this mutual cooperation is not just between Member States. That is certainly important, but it is not enough. There must also be mutual cooperation between our citizens so that they too are an integral part of the process - not as an audience, but as actors on the stage; not as observers but as participants. We are looking here at participative democracy alongside representative democracy - sometimes an uneasy alliance on both sides, but one we must promote because otherwise we just pay lip service to our citizens, and they deserve much better than that.
I am pleased to see the inclusion of non-formal education programmes in this report. Perhaps we might extend that to the recognition of volunteering activities through the provision of a European volunteering passport. Volunteering plays an important role in active citizenship because many of the activities earmarked in the report, such as town twinning, civil society organisations and amateur sports organisations, involve volunteer participation. Intercultural dialogue must also be supported. All of us have our prejudices, our misconceptions about others, and it is only by engaging with each other that we begin to recognise each other's humanity; and that is the foundation of mutual cooperation and mutual respect.
My only regret is that the funding provided will not be sufficient to accomplish the huge and important task we have set ourselves. However, I agree with the previous speaker: let us roll up our sleeves and get on with it.
on behalf of the Verts/ALE Group. - (DE) Mr President, I, too, should like to start by thanking the rapporteur, Mr Takkula.
I am delighted that there has been a rethink in the naming of the programme, originally called 'Citizens for Europe', and that it is now called 'Europe for Citizens'. This means that the onus is on Europe, too, and that it must reach out to the public. The aim is to reach and involve citizens, to meet them locally, to take them seriously, to listen to their concerns and to win them over to Europe and the debate on its future.
Town-twinning activities are a good means of contributing to this. A general discussion on European globalisation blues will also form part of the debates within this programme, however, as will the question as to how we can strike a balance between excessive neoliberalism on the one hand, and statism or excessive protectionism on the other.
I should like to mention a further point, namely the inclusion of extermination camps - be they Stalinist or Nazi - in this programme. I believe that a further reappraisal of the history of this particular European totalitarianism, which destroyed Europe and brought great unhappiness to the whole world, is politically appropriate. Learning the appropriate lessons from this and building a genuinely open and democratic Europe remains one of our challenges for the future. The programme is also intended to make a contribution to this.
on behalf of the GUE/NGL Group. - (PT) We share the concerns and the objectives of the 'Europe for Citizens' programme and accordingly voted in favour. The truth of the matter is that this European Union is short of neither 'Europe for businesses' nor 'Europe for the market'. Far from it, in fact. We have had far too little 'Europe for citizens', too little support for a European citizenship with an active voice in the major themes on which we are building our shared territory. In this area, decisions lack courage, laws are thin on the ground and support is virtually non-existent. This programme alone will not in itself reverse this situation. We support the programme, but we are also critical of its budgetary weakness. A 60% cut on the original proposal is clearly excessive, but very much in keeping with the restrictive and outdated rule whereby all programmes in the field of education, culture and youth are underfunded. Chronic underfunding is not the result of any scarcity of resources, but of a deliberate policy strategy on the type of Union that the Member States want to construct, which resurfaced when the financial perspective for 2007-2013 was adopted, to the detriment of areas such as culture.
There is no such thing as effective policy without adequate funding. Words and good intentions are all well and good, but the policy must be much more than this.
Mr President, Mr Takkula, we agree with you as regards your preference for transparency in granting funding for projects. This should be based on clear criteria with open application procedures and impartial adjudicators. Unfortunately, this has not been the case. We are pleased to note that we will gradually see an end to the scandal of funding being granted outside the application system to organisations that place themselves above fair competition and are still receiving substantial long-term funding. This damages the Union's image. The fact that these organisations are often associated with important personalities who made their careers in the European institutions only makes matters worse. I come from a southern European country and I must say I warmly welcome the fresh air blowing in from the north in relation to this issue.
Lastly, as regards the new line of funding on memorials to dictatorships, I should like once again to express our complete opposition to the criteria that have been followed. The exclusion of memorials to dictatorships that for decades oppressed various peoples in the south of Europe shows a lack of respect for the thousands of victims of these dictatorships. Without the victory over the fascist regimes of southern Europe, the borders of the EU would be quite different today, and its territory smaller. The exclusion of these dictatorships, and of the memory of them, sends out the wrong message to the citizens, suggesting, as it does, that there are some dictatorships whose memory should not be forgotten and others that are not so bad or even acceptable. It also sends out the wrong message to the world. A pragmatic attitude to dictatorships is indicative of double standards, and poisons and discredits the EU's external policy. A criterion based on unambiguously democratic principles would have been better than a mediocre, mean-spirited criterion that was unable to look beyond the scarcity of funding.
on behalf of the UEN Group. - (PL) Mr President, we are all playing our part in the creation of the European Union, but we bring with us our own particular outlook, experience and observations. These make it clear that, although we have much in common, there is also much that divides us.
Many European citizens are sceptical about the Union and dubious about European integration. As a result, whilst some are seeking ways of rapidly bringing about European integration, others feel that if this process has to take place at all, it must do so slowly and be carefully thought through. They feel it should be a long-term process that respects national traditions and takes account of contemporary experience.
I welcome the fact that the Europe for Citizens Programme contains many of the suggestions made by Members of this House, in particular in the part concerning memorials to the victims of dictatorship. Financial support is available for places linked to the Nazi regime and also for memorials to the victims of Stalinist crimes. Much was said during the debate on the programme about how little the citizens identify with the process of European integration. A distinction was rightly drawn between citizens of the old, new and future Member States. Insufficient consideration was given, however, to the important fact that, while one group aims to create a single 'one size fits all' European model of national identity as quickly as possible, another inclines towards a Europe of nations, where the sense of national identity would be respected. The latter group would determine common cultural values on the basis of cultural diversity and dialogue.
on behalf of the IND/DEM Group. - (PL) Mr President, the draft document on 'Europe for Citizens' is an example of detailed wishful thinking. Someone dreamt up the idea that if more money were invested in awareness raising, informing and including Europeans in Union events, the citizens would be brought closer to the Union and involved in European integration.
A similar argument was adduced in the Soviet sphere of influence, where our lives were dominated by the single orthodox Socialist ideology. It was believed that pouring money into events would guarantee the development of so-called Socialist awareness. The Soviet system tried hard to create a single orthodox Soviet identity in the minds of Russians, Ukrainians, Georgians and others. Nations were deprived of their right to their own distinctive identity.
Someone has now decided that it will be easier to integrate Europeans if the relevant document is entitled 'Europe for Citizens' instead of 'Citizens for Europe'. We have seen all this before. Soviet citizens were not supposed to be for the Soviet Union. The Soviet Union was supposed to be for them. What was actually the case was that, for Lenin, Stalin and others, people thinking and acting as Russians, Poles or Hungarians were a hindrance. People brought up in Soviet multiculturalism were more malleable and more amenable to becoming slaves in the service of the empire.
We would do well to remember that the genuine freedom of individuals and nations arises out of national cultures where it has its source. That is why this document should be consigned to the dustbin along with the legacy of the former Soviet Union.
Mr President, our sense of citizenship, like our sense of identity, arises from our history, our culture, our language and our experience of life. It comes from the bottom up. This citizenship programme is top-down. It seeks to create a sense of citizenship where none exists. As such, it is doomed to fail and it is wholly improper.
I was born a British citizen. I never asked to be a European citizen. I do not want European citizenship and I totally reject and repudiate it. The European Constitution, which incorporates the concept of EU citizenship, has been roundly rejected in France and Holland, and it would be rejected if it were voted on in the United Kingdom. The promotion of this failed concept is therefore highly contentious. We are using taxpayers' money to promote one side of a hotly disputed debate, and that is wrong, undemocratic and disgraceful. I call on colleagues to reject this report out of hand.
Mr President, it is a very important achievement to have a common position adopted by the Council on this 'Europe for Citizens' programme and I congratulate the rapporteur, Mr Takkula, on his work and dedication and, in particular, for improving the scope of the programme.
I want to dwell on two aspects of the programme: town twinning and the memorials to the victims of the twin dictatorships of Hitler and Stalin. I would urge Commissioner Figeľ to coordinate his work with that of his colleague, Commissioner Wallström, who is responsible for information and public relations, in order to maximise the impact of this extremely important report and programme.
Firstly, on the town-twinning movement, I could not disagree more with the previous speaker. In my own country there are town-twinning associations which have existed for 50 years and others which have been newly founded. I wish that the Commissioners - because they are the only people who can do it - would give fair, free and open publicity to the dedication and voluntary work of these organisations. To hear in my own county town of Hertford, the German, French, British and European anthems sung by local citizens and by school children was infinitely more eloquent than the absurd anti-European propaganda that we are given to digest in much of our popular press. We are in a battle for the hearts and minds of public opinion and we cannot allow the sceptics simply to have the best tunes. We have got the best tune, but we have to proclaim it.
Secondly, on the memorials, I am delighted that Mr Takkula has included the victims of Stalinist crimes, because half our European Union was subject to that dictatorship, and just imagine the disbelief of new citizens of the European Union that their suffering should be neglected, whereas those who suffered from Hitler's Third Reich should be commemorated.
Therefore, I commend this report and this programme to Parliament and the entire European Union and let us hope that this time we win the argument.
Mr President, Hungary has commemorated the 50th anniversary of the 1956 revolution. Old women and men remember the revolutionary events they witnessed, and young people try to image what happened 50 years ago when the anti-Stalinist revolution united the Hungarians, the reformed communists and the democrats. But some thousand extreme right-wing rioters changed everything last night. They attacked the police, burned down shops, some of them threw stones and bottles at a synagogue, shouting anti-Semitic slogans under the banner of the Hungarian Nazi movement.
These tragic events show us how important it is to remember, and to allow us to remember, the tragedies and crimes of the 20th century. Mr Takkula's report rightly calls upon us to commemorate the victims of the Nazi and Stalinist regimes. But it is not enough to commemorate: we have to combat present-day extremist ideologies as well. Stalinism is over, thank God; but the danger of the neo-Nazi extremists is still alive. Every democratic party has to condemn extreme right-wing ideologies and violence. We have to learn from the lesson of the Weimar Republic. The smallest concession to the extreme right could lead to huge tragedies.
(PT) Mr President, ladies and gentlemen, the Eurobarometer data are extremely worrying. Most EU citizens are unfamiliar with the Union's institutional system. The Commission's role is seen as either vague or very vague. The Council is virtually unknown as an institution. The citizens' perceptions are extremely muddled. Many citizens are incapable of expressing a considered opinion on Europe. There is one salient fact running through these data: the citizens want more information and have chosen television as the best means to receive that information.
We have seen that theoretical or bland citizenship, some vague feeling of belonging, makes Europe weaker. Europe is viewed more as an abstraction than an important presence in our lives.
What we need is not theoretical or bland citizenship, but strong, practical citizenship, a feeling of loyalty, a feeling that Europeans can identify with a Community whose destiny is encapsulated in its universal values. Without this feeling of loyalty and identification, no political project can succeed.
Citizenship is the biggest challenge facing a post-national society such as Europe. European citizenship is a product of reason, not of tradition. It needs to be constructed; it is not born spontaneously. This is a new political era, one characterised by sharing and by new forms of governance. It is indeed a time in which the sovereignty of States has shifted to a sovereignty of people.
Be that as it may, how ironic is it that the policy does not encourage people to identify with a project that places them at the centre?
The Citizens for Europe Programme does not provide an adequate budget or an incisive enough information strategy. Publicity about the institutions - especially on television - showing the institutions and the European project must not be delayed any further.
Explaining Europe is vital in forming a feeling for Europe.
- (SL) The greatest achievement of the European Union to date has been guaranteeing peace and coexistence amongst the nations of Europe. However, critics of the European Union frequently complain that the work carried out by European institutions is too expensive and too remote from its citizens.
The 'Europe for Citizens' programme offers new initiatives that will help to bring European citizens closer together, including those who are not enrolled in any type of formal education but who wish to gain new knowledge and experience and forge contacts with other citizens of the European Union. Participation in this programme is open to twin towns, so the programme will also be accessible to the kind of people who do not take part in major European Union projects every day. However, indirect contact and personal experience can contribute appreciably to an understanding of the Union, as I have noticed when I have met groups from Slovenia who are visiting the European Parliament.
Sport, too, has a great power to unify and can communicate across linguistic boundaries. Participation in top-level sport is fast becoming the preserve of an increasingly narrow circle of people. This programme supports international participation by the wider masses. Major projects bring major benefits, but smaller projects bring great pleasure to many individuals.
The programmes will be all the more successful if citizens can access them easily and if they do not have to fill in mountains of forms every time they make an application. Our citizens often become disenchanted with the European Union precisely because they encounter too many administrative obstacles when attempting to secure funding. This is why we must endeavour, when offering worthwhile programmes, to streamline procedures and to ensure greater awareness of such funds and easier access to them, at both European and national level.
Member of the Commission. (SK) I would like to thank you for all your contributions and particularly for the commitment you have shown concerning the importance of working together as fellow citizens of the EU when dealing with certain issues or ideas.
The programme itself constitutes the legal basis for implementation and will define the conditions that the Commission too will be required to meet. It is important that these conditions be known and implemented as soon as possible. Parliament will be involved through the Steering Committee and programme evaluation.
As regards voluntary work and improvements in the recognition of informal education, we are interested in, and are striving for, progress in these areas, particularly from the perspective of young people. This will be done through the Youth Pass, which should add greater transparency and value to voluntary work.
I agree that it is necessary to raise awareness of the results achieved so far, and of the successes and the nature of this cooperation, particularly, for example, in the area of cooperation between towns and cities. More than 10 000 municipalities in the EU are cooperating under the civic programme. Three weeks ago we awarded 11 golden stars for the best projects - those which are inspiring and which help real people solve real problems in towns and cities across the EU. Such projects might be more widely copied if people were made more aware of them. In this respect, I agree with Mr Beazley.
The programme will also provide opportunities for special events. I would like to refer, for example, to last year's celebrations of the 25th anniversary of the Polish Solidarity Movement that were funded from a special budget line and heading. It will be possible to implement this approach over the next seven years using the Citizenship Programme.
In conclusion, as well as a 'business-friendly' or 'market-friendly' Europe, we also have a real need for a 'citizen-friendly' Europe that is both well-disposed and helpful to its citizens, having as its foundations civil society and a certain degree of maturity. I would also like to emphasise that the name of the programme is but one side of the coin, as the relationship between 'citizens for Europe' and 'Europe for Citizens ' is a very important one. This is our space and at the same time it serves us. We need to shape and develop this space and to take responsibility for it.
Once again, I would like to thank the rapporteur and the entire Parliament for a very constructive approach to the programme.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
Written statement (Rule 142)
(HU) Mr President, ladies and gentlemen. Please allow me to offer my congratulations on the creation of the 'Europe for Citizens' Programme (2007-2013) and to congratulate Mr Takkula on the most recent version of the report.
Europe's institutional, social and political relationships today form a dense network, the threads of which have become even more closely interwoven since enlargement. Forming active European citizens plays a key role in this process, and the presence of such citizens is indispensable in order to ensure the continued democratic and balanced development of the European Union.
If we are to have European citizens who take responsibility for themselves and their society, we need to emphasise what today are considered to be 'lost' values, such as freedom, fairness, tolerance and solidarity, which constitute the fundamental values and cohesive bond of European society. I also consider the balanced integration of citizens to be important, but above all, I believe that we need to foster dialogue between different cultures and worldviews. Only in this way can we work together toward a common goal, shaping our own visions while accepting the differences of others and respecting our diversity. Only mutual understanding, solidarity and a sense of belonging can give the citizens of Europe a sense of identity. I support the efforts to shape a European citizenry based on common values, history and culture.
It is important to promote and celebrate the values and achievements of today's citizens, while not allowing our memories of the past to sink into oblivion. If we keep our common cultural heritage at the forefront, we will strengthen the foundations of our shared future.
In my view, European citizenship means nothing other than taking responsibility for ourselves, our country and the European Union, and freely exercising our rights while respecting the same rights of others. The right balance must also be struck between democratic rights and obligations.
This is a common European citizenship of which I would be pleased to be part.
Annex - Commission statement
The Commission should like to draw the legislative authority's attention to the need for the financial package mentioned in the basic act to be expressed at current prices, and for this to be done no later than its final publication in the OJ. This corresponds to the standard budgetary practice and will help to ensure, with all due transparency, that the legislative authority's decision is complied with. For the programme in question, the sum at current prices amounts to EUR 215 million.